United States Court of Appeals
                      For the First Circuit


No. 12-1131

                          JOSEPH DELONG,

                      Petitioner, Appellant,

                                v.

                         THOMAS DICKHAUT,

                      Respondent, Appellee.


                           ERRATA SHEET

     The opinion of this Court issued on May 6, 2013 is amended as
follows:

     On page 4, line 2, change "December 1, 2012" to "December 1,
2011".

     On page 4, line 3, change "December 21, 2012" to "December 21,
2011".

     On page 4, line 5, change "December 1, 2012" to "December 1,
2011".